                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


WAVE NEUROSCIENCE, INC., a Delaware                                Case No. 3:19-cv-01413-SB
corporation,
                                                             ORDER FOR
                      Plaintiff,                             PRELIMINARY INJUNCTION

        v.

CHRISTOPHER NEIL BRADLEY, a
resident of Oregon; PATRICK LEE
VOELKER, a resident of Oregon; BRIAN
STERN, a resident of Oregon,

                      Defendants.




        Plaintiff Wave Neuroscience, Inc. (“Wave”) has brought a motion for a Preliminary

Injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure. In a Complaint filed on

September 4, 2019, Wave brought claims for intentional interference with contract, breach of

contract, breach of the implied covenant of good faith and fair dealing, and declaratory relief

against Defendants Christopher Neil Bradley, Patrick Lee Voelker, and Brian Stern (collectively,

“Defendants”).

//

//

//



ORDER FOR PRELIMINARY INJUNCTION                                                        Page 1
BN 37786377v1
        In its motion, Wave alleges that Defendants have (i) intentionally interfered with its

contracts with medical providers by disabling Wave’s servers, (ii) breached various agreements

with Wave by refusing to provide Wave access intellectual property rightfully owned by Wave

and necessary to the operation of its business, and (iii) breached the implied covenant of good faith

and fair dealing by refusing to provide a functional server and software environment to Wave.

Wave also asks the Court to determine the parties’ rights under Defendants’ agreements to resolve

any dispute that Wave in fact owns all source code, software, servers, and any other intellectual

property Defendants developed for Wave. Wave alleges that Defendants will continue to interfere

with its contracts, and disable the operation of its business, if not immediately restrained.

        Wave seeks a preliminary injunction permitting Wave to operate and maintain access to all

aspects of its servers and software ecosystem, including source code, pending a final judgment on

the merits in this action.

        The Court, having duly considered Wave’s Complaint, Motion for Preliminary Injunction,

the Declarations, and all other submitted pleadings, hereby makes the following findings and

conclusions:

                1. At this stage of the proceedings, and based on the Complaint, the Motion for

                   Preliminary Injunction, and supporting evidence provided on this motion and

                   Wave’s prior motion for Temporary Restraining Order, Wave is likely to prevail

                   on the merits of its claims. Defendants’ conduct has intentionally interfered with

                   Wave’s contracts with its medical provider partners. Defendants conduct is in

                   breach of various agreements with Wave’s predecessors in interest providing Wave

                   ownership of, or exclusive license to, its servers and software ecosystem.


ORDER FOR PRELIMINARY INJUNCTION                                                                Page 2
BN 37786377v1
                    Defendants conduct is in breach of the covenant of good faith and fair dealing.

                    And, Wave is likely to obtain declaratory relief that it owns or has exclusive license

                    to all elements required to operate its servers and software ecosystem.

                2. Wave will suffer irreparable harm if a preliminary injunction does not issue. Prior

                    to entry of the temporary restraining order in this matter, Defendants dismantled

                    Wave’s servers and refused to provide access to them, interfering with patient

                    treatment by Wave’s clients and causing harm to Wave’s goodwill and reputation.

                    This injunction serves only to permit Wave to maintain the relief it obtained via the

                    temporary restraining order, to do otherwise would return Wave to the status the

                    Court has previously found would result in irreparable harm.

                   The harm to Wave in denying the requested temporary restraining order

                    outweighs any possible harm to the legitimate interests of the Defendants that

                    could be incurred by granting Wave such relief. Whereas Wave’s business is

                    irreparably harmed without access to its servers and software ecosystem,

                    Defendants will suffer no harm from providing that access to technology which is

                    proprietary to Wave.

                3. The public interest of enforcing technology and consulting agreements weighs in

                    favor of granting Wave the requested preliminary injunction.

                4. Wave is prepared to post a bond with the Clerk of the Court as security for

                    payment of any damages Defendants may be entitled to recover should it be

                    determined that a preliminary injunction was improvidently granted.

//


ORDER FOR PRELIMINARY INJUNCTION                                                                 Page 3
BN 37786377v1
        The above preliminary injunction is effective on Plaintiff’s filing an undertaking in the sum

of ONE HUNDRED THOUSAND DOLLARS AND ZERO CENTS ($100,000.00).

        IT IS FURTHER ORDERED that all parties have been deemed served with this order upon

its filing by the Court.



IT IS SO ORDERED.


                22
 DATED: October _____, 2019
                                                    MICHAEL W. MOSMAN
                                                    Chief United States District Judge




ORDER FOR PRELIMINARY INJUNCTION                                                            Page 4
BN 37786377v1
